In a custody proceeding in which the wife cross-petitioned for upward modification of child support payments, the petitioner husband appeals from so much of an order of the Supreme Court, Suffolk County (Colby, J.), entered June 28, 1988, as granted, on consent, the wife’s cross petition and increased child support payments from $50 per week to $150 per week.
Ordered that the appeal is dismissed, with costs.
The order appealed from expressly recites that its terms were agreed upon by the parties, after conference. Since an order entered on consent is not appealable (see, Matter of Rosenhain, 139 AD2d 869; Bahr v Bahr, 105 AD2d 725; Baecher v Baecher, 95 AD2d 841; Matter of Pulver, 86 AD2d 705), and since the husband is not aggrieved within the meaning of CPLR 5511 by that to which he has consented (see, Smith v Hooker Chem. & Plastics Corp., 69 NY2d 1029; Pozzanghera v Anderson, 136 AD2d 912; Fuller v City of Yonkers, 100 AD2d 926), the appeal is dismissed. Mangano, J. P., Thompson, Eiber and Spatt, JJ., concur.